DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 14 December 2021, and the amendment to the claims and remarks of 30 November 2021.  Claims 1-7, 9-12, 14-16, 18-20, and 22-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. Applicant argues with respect to the Dweik reference (US Publication 2018/0259978) on pages 11-12 of the remarks.  Specifically, Applicant argues that Dweik fails to disclose or suggest that “upon receipt of the fluid modeling input data that selects a fluid model, from a library of fluid models, and associates the fluid model with a selected element of a digital model of an industrial automation system, an aspect metadata component identifies one or more additional elements of the digital model that are connected to the selected element and that are capable of acting as channels for transfer or containment of the first fluid, associates the fluid model with the one or more additional elements, and adds, to the digital model based on association of the fluid model with the element and the one or more additional elements, a first fluid object that logically represents the first fluid defined by the fluid model”.  Applicant argues that paragraph [0006] of Dweik is insufficient to disclose such limitations.  The examiner respectfully disagrees.  

The examiner notes that the claim recites “an aspect metadata component” configured to identify one or more additional elements, associate the fluid model with the one or more additional elements, and add, to the digital model based on association of the fluid model with the element and the one or more additional elements, a first fluid object logically representing the first fluid defined by the fluid model.  The term “aspect metadata component” is discussed throughout the specification.  However, the examiner contends that limitations from the specification are not read into the claims.  As such, the interpretation of an “aspect metadata component” is one that may identify one or more additional elements, associate the fluid model with the one or more additional elements, and add, to the digital model based on association of the fluid model with the element and the one or more additional elements, a first fluid object logically representing the first fluid defined by the fluid model.  Dweik discloses such a component in the cited portions.
Applicant’s further arguments are similar in nature and as a result are similarly not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 14-16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dweik (US Publication 2018/0259978 A1), in view of Wu et al. (US Publication 2015/0066457 A1), hereinafter Wu.

	Regarding claim 1, Dweik discloses a system for developing automation system models, comprising: 
a memory that stores executable components (memory 110 of ¶ 0027);
a processor, operatively coupled to the memory, that executes the executable components (processor 112 of ¶ 0027), the executable components comprising:
a user interface component (see at least Fig. 10, ¶ 0057) configured to receive fluid modeling input data that selects a fluid model, from a library of fluid models, and associates the fluid model with a selected element of a digital model of an industrial automation system, wherein the fluid model defines first fluid simulation properties for a first fluid represented by the 
an aspect metadata component configured to 
identify one or more additional elements of the digital model that are connected to the selected element and that are capable of acting as channels for transfer or containment of the first fluid (Dweik at [0031] discloses the generating of a 3D model of a device utilizing a library of data elements, including mechanical or electrical components, fluid or fuel sources, flow elements, pipe systems, cavities, and other components.  The recitation of at least a pipe system is analogous to the claimed additional element acting as a channel for transfer of a fluid),
associate the fluid model with the one or more additional elements (the use of a library of stored data elements for storage and retrieval of data associated with the fluid modeling, including a fluid source, at ¶ 0028.  Data specific to the physics of a fluid is utilized in the modeling, at ¶0036), and
add, to the digital model based on association of the fluid model with the element and the one or more additional elements, a first fluid object that logically represents the first fluid defined by the fluid model, wherein addition of the first fluid object to the digital model yields a digital twin of the industrial automation system capable of simulating, within a simulation platform that performs a simulation of the industrial automation system, behaviors and properties of the first fluid in accordance with the first fluid simulation properties (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003).
Dweik fails to explicitly disclose wherein in response to a determination by the digital twin, during the simulation, that the first fluid represented by the first fluid object mixes, at a 
Wu discloses a fluid flow simulation system similar to Dweik.  Furthermore, Wu discloses wherein a simulated second fluid mixes with a first simulated fluid to form an aggregate fluid object of the first and second simulated fluids, the aggregate fluid object comprises composite fluid properties based on the first fluid simulation properties defined by the first fluid object and second fluid simulation properties defined by the second fluid object.  We discloses the creation of a composite fluid formed by at least two distinct fluids in a modeled environment, the fluids combining into a substantially homogenous solution, and the composite fluid having properties distinct from the constituent fluids.  See Wu, ¶ 0014-0015.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the fluid simulation environment of Dweik to include the composite fluid modeling of Wu.  One would have been motivated to make such a combination for the advantage of more accurately modeling fluid displacement in a system.  See Wu, ¶ 0001. 

Regarding claim 2, Dweik discloses the wherein the first fluid model defines, as the fluid simulation properties, at least one of a viscosity, a density, a specific gravity, a specific volume, a specific weight, a flammability, or a conductivity (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).



Regarding claim 4, Dweik discloses wherein the digital twin is capable of simulating at least one of a movement of the first fluid through the industrial automation system, a velocity of the first fluid, a temperature of the first fluid, a pressure of the first fluid, a viscosity of the first fluid, a specific gravity of the first fluid, a specific volume of the first fluid, a specific weigh of the first fluid, a flammability of the first fluid, or a conductivity of the first fluid (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).

Regarding claim 5, Dweik discloses wherein the user interface component is configured to receive the fluid modeling input data via interaction with a graphical interface display rendered by the user interface component,
the graphical interface display comprises a toolbar that renders a set of fluids represented by the library of fluid models and available for selection, and
the fluid modeling input data selects the first fluid from the set of the fluids and indicates the selected element to which the first fluid is to be assigned (Dweik discloses the use of a side bar, seen at least in Fig. 9, through which a user may select types of physics modeling data, such as flow dynamics, for use in the fluid modeling system, at ¶ 0056).



Regarding claim 7, Dweik discloses wherein the types of fluids comprise at least one of oils, water, lubricants, chemicals, beverages, coolants, compounds, adhesives, accelerants, exhaust gases, or intake gases (Dweik discloses simulation of various systems that utilize an array of fluids, such as oil and gas systems, automobile systems, etc., at ¶ 0026.  Accurate modeling of these systems would necessitate an accurate representation of the fluids each utilizes.

 Regarding claim 10, Dweik discloses further comprising a mechanical modeling component configured to generate the digital model of the industrial automation system based on mechanical design input data received via the user interface component,
wherein the user interface component is further configured to receive aspect specification input data that labels selected elements of the digital model as being specified aspects of the industrial automation system, and
the aspect metadata component is configured to assign aspect metadata to the selected elements in accordance with the aspect input data, the aspect metadata defining simulation behaviors of the selected elements to yield the digital twin of the industrial automation system 

Regarding claim 11, Dweik discloses a method for creating a simulation model of an industrial automation system, comprising:
receiving, by a system comprising a processor, selection of a fluid model from a library of fluid models, wherein the fluid model defines first fluid simulation properties for a first fluid represented by the fluid model (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003.  Dweik further discloses the use of a library of stored data elements for storage and retrieval of data associated with the fluid modeling, including a fluid source, at ¶ 0028.  Data specific to the physics of a fluid is utilized in the modeling, at ¶0036);
assigning, by the system based on fluid modeling input data, the fluid model to a selected element of a digital model of an industrial automation system; and in response to the assigning, creating, by the CAD system as part of the digital model, a fluid object that logically represents the fluid (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036); 
identifying, by the system, one or more additional elements of the digital model that are connected to the selected element and that can act as vessels for the first fluid (Dweik at [0031] discloses the generating of a 3D model of a device utilizing a library of data elements, including mechanical or electrical components, fluid or fuel sources, flow elements, pipe systems, cavities, and other components.  The recitation of at least a pipe system is analogous to the claimed additional element acting as a “vessels” for a fluid),

creating, by the system as part of the digital model, a first fluid object that logically represents the first fluid within the selected element and the one or more additional elements, wherein the creating of the first fluid object transforms the digital model to a digital twin of the industrial automation system (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003); and
simulating, by the system based on the digital twin, operation of the industrial automation system, wherein the simulating comprises simulating behaviors and properties of the first fluid in accordance with the first fluid simulation properties (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003).
Dweik fails to explicitly disclose in response to determining, during the simulating, that the first fluid represented by the first fluid object mixes, at a location within the industrial automation system, with a second fluid represented by a second fluid object included in the digital twin: creating, by the system, an aggregate fluid object representing a mixture of the first fluid and the second fluid, and associating the aggregate fluid object with the location, wherein the aggregate fluid object comprises composite fluid properties based on the first fluid simulation properties defined by the first fluid object and second fluid simulation properties defined by the second fluid object.
Wu discloses a fluid flow simulation system similar to Dweik.  Furthermore, Wu discloses wherein a simulated second fluid mixes with a first simulated fluid to form an aggregate fluid object of the first and second simulated fluids, the aggregate fluid object comprises composite fluid properties based on the first fluid simulation properties defined by the first fluid object and second fluid simulation properties defined by the second fluid object.  We discloses the creation 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the fluid simulation environment of Dweik to include the composite fluid modeling of Wu.  One would have been motivated to make such a combination for the advantage of more accurately modeling fluid displacement in a system.  See Wu, ¶ 0001. 

Regarding claim 12, Dweik discloses wherein the fluid model defines, as the first fluid simulation properties, at least one of a viscosity, a density, a specific gravity, a specific volume, a specific weight, a flammability, or a conductivity (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).

Regarding claim 14, Dweik discloses wherein the digital twin is capable of simulating at least one of a movement of the first fluid through the industrial automation system, a velocity of the first fluid, a temperature of the first fluid, a pressure of the first fluid, a viscosity of the first fluid, a specific gravity of the first fluid, a specific volume of the first fluid, a specific weigh of the first fluid, a flammability of the first fluid, or a conductivity of the first fluid (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).

Regarding claim 15, Dweik discloses wherein the receiving the selection of the fluid model comprises:


	Regarding claim 16, Dweik discloses use of a side bar allowing user selection of various elements for use in a fluid modeling system.  Dweik fails to explicitly disclose such wherein the toolbar renders the set of fluids in a categorized manner according to types of fluids.  However, categorization of elements in a menu is extraordinarily well-known in the art and would have been obvious to implement into the side bar of Dweik (who appears to disclose an organized side bar menu system, at least seen in Fig. 9).  Such a modification amounts to the use of a known technique for improving similar devices in a similar manner.  One would have been motivated to make such a modification for the advantage of allowing a user to more easily locate and utilize desired elements within a menu system.

Regarding claim 18, Dweik discloses a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
receiving selection of a fluid model from a library of fluid models, wherein the fluid model defines first fluid simulation properties for a first fluid represented by the fluid model (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003.  Dweik further discloses the use of a library of stored data elements for storage and retrieval of data associated with the fluid modeling, including a fluid source, at ¶ 0028.  Data specific to the physics of a fluid is utilized in the modeling, at ¶0036);

in response to the assigning:
identifying one or more additional elements of the digital model that are connected to the selected element and that can act as vessels for the first fluid (Dweik at [0031] discloses the generating of a 3D model of a device utilizing a library of data elements, including mechanical or electrical components, fluid or fuel sources, flow elements, pipe systems, cavities, and other components.  The recitation of at least a pipe system is analogous to the claimed additional element acting as vessels for a fluid),
assigning the fluid model with the one or more additional elements (the use of a library of stored data elements for storage and retrieval of data associated with the fluid modeling, including a fluid source, at ¶ 0028.  Data specific to the physics of a fluid is utilized in the modeling, at ¶0036), and
creating a first fluid object that logically represents the first fluid within the selected element and the one or more additional elements (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003);
generating, based on the first fluid object and the digital model, a digital twin of the industrial automation system (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003); and
simulating, based on the digital twin, operation of the industrial automation system, wherein the simulating comprises simulating behaviors and properties of the first fluid in accordance with the first fluid simulation properties (Dweik discloses a fluid modeling tool for simulating fluid physics in a mechanical device model, at ¶ 0003).

Wu discloses a fluid flow simulation system similar to Dweik.  Furthermore, Wu discloses wherein a simulated second fluid mixes with a first simulated fluid to form an aggregate fluid object of the first and second simulated fluids, the aggregate fluid object comprises composite fluid properties based on the first fluid simulation properties defined by the first fluid object and second fluid simulation properties defined by the second fluid object.  We discloses the creation of a composite fluid formed by at least two distinct fluids in a modeled environment, the fluids combining into a substantially homogenous solution, and the composite fluid having properties distinct from the constituent fluids.  See Wu, ¶ 0014-0015.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the fluid simulation environment of Dweik to include the composite fluid modeling of Wu.  One would have been motivated to make such a combination for the advantage of more accurately modeling fluid displacement in a system.  See Wu, ¶ 0001. 

Regarding claim 19, Dweik discloses wherein the fluid model defines, as the first fluid simulation properties, at least one of a viscosity, a density, a specific gravity, a specific volume, a specific weight, a flammability, or a conductivity (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).

Regarding claim 20, Dweik discloses wherein the digital twin is capable of simulating at least one of a movement of the first fluid through the industrial automation system, a velocity of the first fluid, a temperature of the first fluid, a pressure of the first fluid, a viscosity of the first fluid, a specific gravity of the first fluid, a specific volume of the first fluid, a specific weigh of the first fluid, a flammability of the first fluid, or a conductivity of the first fluid (Dweik discloses fluid data for use in fluid modeling, including at least a fluid type, a density, viscosity, weight, and volume, at ¶ 0036).

Regarding claim 22, Dweik discloses rendering, on a toolbar of a graphical interface display, a set of fluids represented by the library of fluid models and available for selection; and receiving the selection via interaction with a toolbar (Dweik discloses the use of a side bar, seen at least in Fig. 9, through which a user may select types of physics modeling data, such as flow dynamics, for use in the fluid modeling system, at ¶ 0056).

Regarding claim 23, Dweik discloses including use of a side bar allowing user selection of various elements for use in a fluid modeling system.  Dweik fails to explicitly disclose such wherein the toolbar renders the set of fluids in a categorized manner according to types of fluids.  However, categorization of elements in a menu is extraordinarily well-known in the art and would have been obvious to implement into the side bar of Dweik (who appears to disclose an organized side bar menu system, at least seen in Fig. 9).  Such a modification amounts to the use of a known technique for improving similar devices in a similar manner.  One would have been motivated to make such a modification for the advantage of allowing a user to more easily locate and utilize desired elements within a menu system.

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dweik, in view of Wu, further in view of Sun et al. (US Publication 2011/0240310 A1), hereinafter Sun.

Regarding claim 9, Dweik and Wu disclose the system of claim 1.  Dweik and Wu fail to explicitly disclose such wherein the aggregate fluid object represents a stratified fluid mixture, and defines fluid properties for the stratified fluid mixture as a function of a depth of the stratified fluid mixture.
Sun discloses systems and methods for modeling fluid flow similar to Dweik and Wu.  Furthermore, Sun discloses modeling a mixture of at least two fluids, at ¶ 0005.  Sun further discloses modeling a stratified mixture of fluid and taking into account the depth of the flow in the modeling.  See Sun, ¶ 0005 and 0029.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid modeling of Dweik and Wu to include the fluid mixture simulation of Sun.  One would have been motivated to make such a combination for the advantage of allowing the modeling of a wider variety of materials.  See Sun, ¶ 0002.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145